Cite as: 577 U. S. ____ (2015)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
   CHADRIN LEE MULLENIX v. BEATRICE LUNA, 

      INDIVIDUALLY AND AS REPRESENTATIVE OF THE

         ESTATE OF ISRAEL LEIJA, JR., ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

            No. 14–1143. Decided November 9, 2015


   PER CURIAM.
   On the night of March 23, 2010, Sergeant Randy Baker
of the Tulia, Texas Police Department followed Israel
Leija, Jr., to a drive-in restaurant, with a warrant for his
arrest. 773 F.3d 712, 715–716 (CA5 2014). When Baker
approached Leija’s car and informed him that he was
under arrest, Leija sped off, headed for Interstate 27.
2013 WL 4017124, *1 (ND Tex., Aug. 7, 2013). Baker gave
chase and was quickly joined by Trooper Gabriel Rodri-
guez of the Texas Department of Public Safety (DPS). 773
F.3d, at 716.
   Leija entered the interstate and led the officers on an
18-minute chase at speeds between 85 and 110 miles per
hour. Ibid. Twice during the chase, Leija called the Tulia
Police dispatcher, claiming to have a gun and threatening
to shoot at police officers if they did not abandon their
pursuit. The dispatcher relayed Leija’s threats, together
with a report that Leija might be intoxicated, to all con-
cerned officers.
   As Baker and Rodriguez maintained their pursuit, other
law enforcement officers set up tire spikes at three loca-
tions. Officer Troy Ducheneaux of the Canyon Police
Department manned the spike strip at the first location
Leija was expected to reach, beneath the overpass at
Cemetery Road. Ducheneaux and the other officers had
received training on the deployment of spike strips, includ-
ing on how to take a defensive position so as to minimize
2                       MULLENIX v. LUNA

                             Per Curiam

the risk posed by the passing driver. Ibid.
  DPS Trooper Chadrin Mullenix also responded. He
drove to the Cemetery Road overpass, initially intending
to set up a spike strip there. Upon learning of the other
spike strip positions, however, Mullenix began to consider
another tactic: shooting at Leija’s car in order to disable it.
2013 WL 4017124, *1. Mullenix had not received training
in this tactic and had not attempted it before, but he
radioed the idea to Rodriguez. Rodriguez responded “10–
4,” gave Mullenix his position, and said that Leija had
slowed to 85 miles per hour. Mullenix then asked the DPS
dispatcher to inform his supervisor, Sergeant Byrd, of his
plan and ask if Byrd thought it was “worth doing.” 773
F.3d, at 716–717. Before receiving Byrd’s response, Mul-
lenix exited his vehicle and, armed with his service rifle,
took a shooting position on the overpass, 20 feet above I–
27. Respondents allege that from this position, Mullenix
still could hear Byrd’s response to “stand by” and “see if
the spikes work first.” Ibid.*
  As Mullenix waited for Leija to arrive, he and another
officer, Randall County Sheriff ’s Deputy Tom Shipman,
discussed whether Mullenix’s plan would work and how
and where to shoot the vehicle to best carry it out. 2013
WL 4017124, *2. Shipman also informed Mullenix that
another officer was located beneath the overpass. 773
F.3d, at 717.
  Approximately three minutes after Mullenix took up his
shooting position, he spotted Leija’s vehicle, with Rodri-
guez in pursuit. As Leija approached the overpass, Mul-
lenix fired six shots. Leija’s car continued forward be-
neath the overpass, where it engaged the spike strip, hit

——————
  * Although Mullenix disputes hearing Byrd’s response, we view the
facts in the light most favorable to respondents, who oppose Mullenix’s
motion for summary judgment. See Tolan v. Cotton, 572 U. S. ___, ___
(2014) ( per curiam) (slip op., at 1).
                 Cite as: 577 U. S. ____ (2015)           3

                          Per Curiam

the median, and rolled two and a half times. It was later
determined that Leija had been killed by Mullenix’s shots,
four of which struck his upper body. There was no evi-
dence that any of Mullenix’s shots hit the car’s radiator,
hood, or engine block. Id., at 716–717; 2013 WL 4017124,
*2–*3.
   Respondents sued Mullenix under Rev. Stat. §1979, 42
U.S. C. §1983, alleging that he had violated the Fourth
Amendment by using excessive force against Leija. Mul-
lenix moved for summary judgment on the ground of
qualified immunity, but the District Court denied his
motion, finding that “[t]here are genuine issues of fact as
to whether Trooper Mullenix acted recklessly, or acted as
a reasonable, trained peace officer would have acted in the
same or similar circumstances.” 2013 WL 4017124, *6.
   Mullenix appealed, and the Court of Appeals for the
Fifth Circuit affirmed. 765 F.3d 531 (2014). The court
agreed with the District Court that the “immediacy of the
risk posed by Leija is a disputed fact that a reasonable
jury could find either in the plaintiffs’ favor or in the
officer’s favor, precluding us from concluding that Mul-
lenix acted objectively reasonably as a matter of law.” Id.,
at 538.
   Judge King dissented. She described the “ ‘fact issue’
referenced by the majority” as “simply a restatement of
the objective reasonableness test that applies to Fourth
Amendment excessive force claims,” which, she noted, the
Supreme Court has held “ ‘is a pure question of law.’ ” Id.,
at 544–545 (quoting Scott v. Harris, 550 U.S. 372, 381, n.
8 (2007)). Turning to that legal question, Judge King
concluded that Mullenix’s actions were objectively reason-
able. When Mullenix fired, she emphasized, he knew not
only that Leija had threatened to shoot the officers in-
volved in his pursuit, but also that Leija was seconds away
from encountering such an officer beneath the overpass.
Judge King also dismissed the notion that Mullenix should
4                   MULLENIX v. LUNA

                         Per Curiam

have given the spike strips a chance to work. She ex-
plained that because spike strips are often ineffective, and
because officers operating them are vulnerable to gunfire
from passing cars, Mullenix reasonably feared that the
officers manning them faced a significant risk of harm.
765 F.3d, at 548–549.
   Mullenix sought rehearing en banc before the Fifth
Circuit, but the court denied his petition. Judge Jolly
dissented, joined by six other members of the court. Judge
King, who joined Judge Jolly’s dissent, also filed a sepa-
rate dissent of her own. 777 F.3d 221 (2014) ( per curiam).
On the same day, however, the two members forming the
original panel’s majority withdrew their previous opinion
and substituted a new one. 773 F.3d 712. The revised
opinion recognized that objective unreasonableness is a
question of law that can be resolved on summary judg-
ment—as Judge King had explained in her dissent—but
reaffirmed the denial of qualified immunity. Id., at 715,
718. The majority concluded that Mullenix’s actions were
objectively unreasonable because several of the factors
that had justified deadly force in previous cases were
absent here: There were no innocent bystanders, Leija’s
driving was relatively controlled, Mullenix had not first
given the spike strips a chance to work, and Mullenix’s
decision was not a split-second judgment. Id., at 720–724.
The court went on to conclude that Mullenix was not
entitled to qualified immunity because “the law was clearly
established such that a reasonable officer would have
known that the use of deadly force, absent a sufficiently
substantial and immediate threat, violated the Fourth
Amendment.” Id., at 725.
   We address only the qualified immunity question, not
whether there was a Fourth Amendment violation in the
first place, and now reverse.
   The doctrine of qualified immunity shields officials from
civil liability so long as their conduct “ ‘does not violate
                  Cite as: 577 U. S. ____ (2015)             5

                           Per Curiam

clearly established statutory or constitutional rights of
which a reasonable person would have known.’ ” Pearson
v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982)). A clearly estab-
lished right is one that is “sufficiently clear that every
reasonable official would have understood that what he is
doing violates that right.” Reichle v. Howards, 566 U. S.
___, ___ (2012) (slip op., at 5) (internal quotation marks
and alteration omitted). “We do not require a case directly
on point, but existing precedent must have placed the
statutory or constitutional question beyond debate.”
Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011). Put simply,
qualified immunity protects “all but the plainly incompe-
tent or those who knowingly violate the law.” Malley v.
Briggs, 475 U.S. 335, 341 (1986).
    “We have repeatedly told courts . . . not to define clearly
established law at a high level of generality.” al-Kidd,
supra, at 742. The dispositive question is “whether the
violative nature of particular conduct is clearly estab-
lished.” Ibid. (emphasis added). This inquiry “ ‘must be
undertaken in light of the specific context of the case, not
as a broad general proposition.’ ” Brosseau v. Haugen, 543
U.S. 194, 198 (2004) (per curiam) (quoting Saucier v.
Katz, 533 U.S. 194, 201 (2001)). Such specificity is espe-
cially important in the Fourth Amendment context, where
the Court has recognized that “[i]t is sometimes difficult
for an officer to determine how the relevant legal doctrine,
here excessive force, will apply to the factual situation the
officer confronts.” 533 U.S., at 205.
   In this case, the Fifth Circuit held that Mullenix violated
the clearly established rule that a police officer may not
“ ‘use deadly force against a fleeing felon who does not pose
a sufficient threat of harm to the officer or others.’ ” 773
F.3d, at 725. Yet this Court has previously considered—
and rejected—almost that exact formulation of the quali-
fied immunity question in the Fourth Amendment context.
6                   MULLENIX v. LUNA

                         Per Curiam

In Brosseau, which also involved the shooting of a suspect
fleeing by car, the Ninth Circuit denied qualified immu-
nity on the ground that the officer had violated the clearly
established rule, set forth in Tennessee v. Garner, 471
U.S. 1 (1985), that “deadly force is only permissible where
the officer has probable cause to believe that the suspect
poses a threat of serious physical harm, either to the
officer or to others.” Haugen v. Brosseau, 339 F.3d 857,
873 (CA9 2003) (internal quotation marks omitted). This
Court summarily reversed, holding that use of Gar-
ner’s “general” test for excessive force was “mistaken.”
Brosseau, 543 U.S., at 199. The correct inquiry, the Court
explained, was whether it was clearly established that the
Fourth Amendment prohibited the officer’s conduct in the
“ ‘situation [she] confronted’: whether to shoot a disturbed
felon, set on avoiding capture through vehicular flight,
when persons in the immediate area are at risk from that
flight.” Id., at 199–200. The Court considered three court
of appeals cases discussed by the parties, noted that “this
area is one in which the result depends very much on the
facts of each case,” and concluded that the officer was
entitled to qualified immunity because “[n]one of [the
cases] squarely governs the case here.” Id., at 201 (em-
phasis added).
    Anderson v. Creighton, 483 U.S. 635 (1987), is also
instructive on the required degree of specificity. There,
the lower court had denied qualified immunity based on
the clearly established “right to be free from warrantless
searches of one’s home unless the searching officers have
probable cause and there are exigent circumstances.” Id.,
at 640. This Court faulted that formulation for failing to
address the actual question at issue: whether “the circum-
stances with which Anderson was confronted . . . consti-
tute[d] probable cause and exigent circumstances.” Id., at
640–641. Without answering that question, the Court
explained, the conclusion that Anderson’s search was
                 Cite as: 577 U. S. ____ (2015)           7

                          Per Curiam

objectively unreasonable did not “follow immediately”
from—and thus was not clearly established by—the prin-
ciple that warrantless searches not supported by probable
cause and exigent circumstances violate the Fourth
Amendment. Id., at 641.
   In this case, Mullenix confronted a reportedly intoxi-
cated fugitive, set on avoiding capture through high-speed
vehicular flight, who twice during his flight had threat-
ened to shoot police officers, and who was moments away
from encountering an officer at Cemetery Road. The
relevant inquiry is whether existing precedent placed the
conclusion that Mullenix acted unreasonably in these
circumstances “beyond debate.” al-Kidd, supra, at 741.
The general principle that deadly force requires a suffi-
cient threat hardly settles this matter. See Pasco v.
Knoblauch, 566 F.3d 572, 580 (CA5 2009) (“[I]t would be
unreasonable to expect a police officer to make the numer-
ous legal conclusions necessary to apply Garner to a high-
speed car chase . . .”).
   Far from clarifying the issue, excessive force cases in-
volving car chases reveal the hazy legal backdrop against
which Mullenix acted. In Brosseau itself, the Court held
that an officer did not violate clearly established law when
she shot a fleeing suspect out of fear that he endangered
“other officers on foot who [she] believed were in the im-
mediate area,” “the occupied vehicles in [his] path,” and
“any other citizens who might be in the area.” 543 U.S.,
at 197 (first alteration in original; internal quotation
marks omitted; emphasis added). The threat Leija posed
was at least as immediate as that presented by a suspect
who had just begun to drive off and was headed only in the
general direction of officers and bystanders. Id., at 196–
197. By the time Mullenix fired, Leija had led police on a
25-mile chase at extremely high speeds, was reportedly
intoxicated, had twice threatened to shoot officers, and
was racing towards an officer’s location.
8                    MULLENIX v. LUNA

                         Per Curiam

   This Court has considered excessive force claims in
connection with high-speed chases on only two occasions
since Brosseau. In Scott v. Harris, 550 U.S. 372, the
Court held that an officer did not violate the Fourth
Amendment by ramming the car of a fugitive whose reck-
less driving “posed an actual and imminent threat to the
lives of any pedestrians who might have been present, to
other civilian motorists, and to the officers involved in the
chase.” Id., at 384. And in Plumhoff v. Rickard, 572 U. S.
___ (2014), the Court reaffirmed Scott by holding that an
officer acted reasonably when he fatally shot a fugitive
who was “intent on resuming” a chase that “pose[d] a
deadly threat for others on the road.” 572 U. S., at ___
(slip op., at 10). The Court has thus never found the use of
deadly force in connection with a dangerous car chase to
violate the Fourth Amendment, let alone to be a basis for
denying qualified immunity. Leija in his flight did not
pass as many cars as the drivers in Scott or Plumhoff;
traffic was light on I–27. At the same time, the fleeing
fugitives in Scott and Plumhoff had not verbally threat-
ened to kill any officers in their path, nor were they about
to come upon such officers. In any event, none of our
precedents “squarely governs” the facts here. Given Lei-
ja’s conduct, we cannot say that only someone “plainly
incompetent” or who “knowingly violate[s] the law” would
have perceived a sufficient threat and acted as Mullenix
did. Malley, 475 U.S., at 341.
   The dissent focuses on the availability of spike strips as
an alternative means of terminating the chase. It argues
that even if Leija posed a threat sufficient to justify deadly
force in some circumstances, Mullenix nevertheless con-
travened clearly established law because he did not wait
to see if the spike strips would work before taking action.
Spike strips, however, present dangers of their own, not
only to drivers who encounter them at speeds between 85
and 110 miles per hour, but also to officers manning them.
                 Cite as: 577 U. S. ____ (2015)            9

                          Per Curiam

See, e.g., Thompson v. Mercer, 762 F.3d 433, 440 (CA5
2014); Brief for National Association of Police Organiza-
tions et al. as Amici Curiae 15–16. Nor are spike strips
always successful in ending the chase. See, e.g., Cordova
v. Aragon, 569 F.3d 1183, 1186 (CA10 2009); Brief for
National Association of Police Organizations et al. as
Amici Curiae 16 (citing examples). The dissent can cite no
case from this Court denying qualified immunity because
officers entitled to terminate a high-speed chase selected
one dangerous alternative over another.
   Even so, the dissent argues, there was no governmental
interest that justified acting before Leija’s car hit the
spikes. Mullenix explained, however, that he feared Leija
might attempt to shoot at or run over the officers manning
the spike strips. Mullenix also feared that even if Leija hit
the spike strips, he might still be able to continue driving
in the direction of other officers. The dissent ignores these
interests by suggesting that there was no “possible mar-
ginal gain in shooting at the car over using the spike
strips already in place.” Post, at 4 (opinion of SOTOMAYOR,
J.). In fact, Mullenix hoped his actions would stop the car
in a manner that avoided the risks to other officers and
other drivers that relying on spike strips would entail.
The dissent disputes the merits of the options available to
Mullenix, post, at 3–4, but others with more experience
analyze the issues differently. See, e.g., Brief for National
Association of Police Organizations et al. as Amici Curiae
15–16. Ultimately, whatever can be said of the wisdom of
Mullenix’s choice, this Court’s precedents do not place the
conclusion that he acted unreasonably in these circum-
stances “beyond debate.” al-Kidd, 563 U.S., at 741.
   More fundamentally, the dissent repeats the Fifth Cir-
cuit’s error. It defines the qualified immunity inquiry at a
high level of generality—whether any governmental inter-
est justified choosing one tactic over another—and then
fails to consider that question in “the specific context of
10                  MULLENIX v. LUNA

                         Per Curiam

the case.” Brosseau v. Haugen, 543 U.S., at 198 (internal
quotation marks omitted). As in Anderson, the conclusion
that Mullenix’s reasons were insufficient to justify his
actions simply does not “follow immediately” from the
general proposition that force must be justified. 483 U.S.,
at 641.
   Cases decided by the lower courts since Brosseau like-
wise have not clearly established that deadly force is
inappropriate in response to conduct like Leija’s. The
Fifth Circuit here principally relied on its own decision in
Lytle v. Bexar County, 560 F.3d 404 (2009), denying quali-
fied immunity to a police officer who had fired at a fleeing
car and killed one of its passengers. That holding turned
on the court’s assumption, for purposes of summary judg-
ment, that the car was moving away from the officer and
had already traveled some distance at the moment the
officer fired. See id., at 409. The court held that a rea-
sonable jury could conclude that a receding car “did not
pose a sufficient threat of harm such that the use of deadly
force was reasonable.” Id., at 416. But, crucially, the
court also recognized that if the facts were as the officer
alleged, and he fired as the car was coming towards him,
“he would likely be entitled to qualified immunity” based
on the “threat of immediate and severe physical harm.”
Id., at 412. Without implying that Lytle was either correct
or incorrect, it suffices to say that Lytle does not clearly
dictate the conclusion that Mullenix was unjustified in
perceiving grave danger and responding accordingly, given
that Leija was speeding towards a confrontation with
officers he had threatened to kill.
   Cases that the Fifth Circuit ignored also suggest that
Mullenix’s assessment of the threat Leija posed was rea-
sonable. In Long v. Slaton, 508 F.3d 576 (2007), for ex-
ample, the Eleventh Circuit held that a sheriff ’s deputy
did not violate the Fourth Amendment by fatally shooting
a mentally unstable individual who was attempting to flee
                 Cite as: 577 U. S. ____ (2015)          11

                          Per Curiam

in the deputy’s car, even though at the time of the shoot-
ing the individual had not yet operated the cruiser dan-
gerously. The court explained that “the law does not
require officers in a tense and dangerous situation to wait
until the moment a suspect uses a deadly weapon to act to
stop the suspect” and concluded that the deputy had rea-
son to believe Long was dangerous based on his unstable
state of mind, theft of the cruiser, and failure to heed the
deputy’s warning to stop. Id., at 581–582. The court also
rejected the notion that the deputy should have first tried
less lethal methods, such as spike strips. “[C]onsidering
the unpredictability of Long’s behavior and his fleeing in a
marked police cruiser,” the court held, “we think the police
need not have taken that chance and hoped for the best.”
Id., at 583 (alteration and internal quotation marks omit-
ted). But see Smith v. Cupp, 430 F.3d 766, 774–777 (CA6
2005) (denying qualified immunity to an officer who shot
an intoxicated suspect who had stolen the officer’s cruiser
where a reasonable jury could have concluded that the
suspect’s flight did not immediately threaten the officer or
any other bystander).
   Other cases cited by the Fifth Circuit and respondents
are simply too factually distinct to speak clearly to the
specific circumstances here. Several involve suspects who
may have done little more than flee at relatively low
speeds. See, e.g., Walker v. Davis, 649 F.3d 502, 503 (CA6
2011); Kirby v. Duva, 530 F.3d 475, 479–480 (CA6 2008);
Adams v. Speers, 473 F.3d 989, 991 (CA9 2007); Vaughan
v. Cox, 343 F.3d 1323, 1330–1331, and n. 7 (CA11 2003).
These cases shed little light on whether the far greater
danger of a speeding fugitive threatening to kill police
officers waiting in his path could warrant deadly force.
The court below noted that “no weapon was ever seen,”
773 F.3d, at 723, but surely in these circumstances the
police were justified in taking Leija at his word when he
twice told the dispatcher he had a gun and was prepared
12                   MULLENIX v. LUNA

                          Per Curiam

to use it.
  Finally, respondents argue that the danger Leija repre-
sented was less substantial than the threats that courts
have found sufficient to justify deadly force. But the mere
fact that courts have approved deadly force in more ex-
treme circumstances says little, if anything, about whether
such force was reasonable in the circumstances here.
The fact is that when Mullenix fired, he reasonably under-
stood Leija to be a fugitive fleeing arrest, at speeds over
100 miles per hour, who was armed and possibly intoxi-
cated, who had threatened to kill any officer he saw if the
police did not abandon their pursuit, and who was racing
towards Officer Ducheneaux’s position. Even accepting
that these circumstances fall somewhere between the two
sets of cases respondents discuss, qualified immunity
protects actions in the “ ‘hazy border between excessive
and acceptable force.’ ” Brosseau, supra, at 201 (quoting
Saucier, 533 U.S., at 206; some internal quotation marks
omitted).
  Because the constitutional rule applied by the Fifth
Circuit was not “ ‘beyond debate,’ ” Stanton v. Sims, 571
U. S. ___, ___ (2013) (per curiam) (slip op., at 8), we grant
Mullenix’s petition for certiorari and reverse the Fifth
Circuit’s determination that Mullenix is not entitled to
qualified immunity.
                                              It is so ordered.
                  Cite as: 577 U. S. ____ (2015)             1

                SCALIA, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
    CHADRIN LEE MULLENIX v. BEATRICE LUNA, 

      INDIVIDUALLY AND AS REPRESENTATIVE OF THE

         ESTATE OF ISRAEL LEIJA, JR., ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

             No. 14–1143. Decided November 9, 2015


   JUSTICE SCALIA, concurring in the judgment.
   I join the judgment of the Court, but would not describe
what occurred here as the application of deadly force in
effecting an arrest. Our prior cases have reserved that
description to the directing of force sufficient to kill at the
person of the desired arrestee. See, e.g., Plumhoff v. Rick-
ard, 572 U. S. ___ (2014); Brosseau v. Haugen, 543 U.S.
194 (2004) (per curiam); Tennessee v. Garner, 471 U.S. 1 
(1985). It does not assist analysis to refer to all use of
force that happens to kill the arrestee as the application of
deadly force. The police might, for example, attempt to
stop a fleeing felon’s car by felling a large tree across the
road; if they drop the tree too late, so that it crushes the
car and its occupant, I would not call that the application
of deadly force. Though it was force sufficient to kill, it
was not applied with the object of harming the body of the
felon.
   Thus, in Scott v. Harris, 550 U.S. 372 (2007), we de-
clined to characterize officer Scott’s use of his pursuing
vehicle’s bumper to push the fleeing vehicle off the road as
the application of deadly force. Whether or not it was
that, we said, “all that matters is whether Scott’s actions
were reasonable.” Id., at 383. So also here. But it stacks
the deck against the officer, it seems to me, to describe his
action as the application of deadly force.
   It was at least arguable in Scott that pushing a speeding
vehicle off the road is targeting its occupant for injury or
2                    MULLENIX v. LUNA

               SCALIA, J., concurring in judgment

death. Here, however, it is conceded that Trooper Mul-
lenix did not shoot to wound or kill the fleeing Leija, nor
even to drive Leija’s car off the road, but only to cause the
car to stop by destroying its engine. That was a risky
enterprise, as the outcome demonstrated; but determining
whether it violated the Fourth Amendment requires us to
ask, not whether it was reasonable to kill Leija, but
whether it was reasonable to shoot at the engine in light of
the risk to Leija. It distorts that inquiry, I think, to make
the question whether it was reasonable for Mullenix to
“apply deadly force.”
                 Cite as: 577 U. S. ____ (2015)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
   CHADRIN LEE MULLENIX v. BEATRICE LUNA, 

      INDIVIDUALLY AND AS REPRESENTATIVE OF THE

         ESTATE OF ISRAEL LEIJA, JR., ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

            No. 14–1143. Decided November 9, 2015


   JUSTICE SOTOMAYOR, dissenting.
   Chadrin Mullenix fired six rounds in the dark at a car
traveling 85 miles per hour. He did so without any train-
ing in that tactic, against the wait order of his superior
officer, and less than a second before the car hit spike
strips deployed to stop it. Mullenix’s rogue conduct killed
the driver, Israel Leija, Jr. Because it was clearly estab-
lished under the Fourth Amendment that an officer in
Mullenix’s position should not have fired the shots, I
respectfully dissent from the grant of summary reversal.
                              I
   Resolving all factual disputes in favor of plaintiffs, as
the Court must on a motion for summary judgment, Mul-
lenix knew the following facts before he shot at Leija’s
engine block: Leija had led police officers on an 18-minute
car chase, at speeds ranging from 85 to 110 miles per
hour. 773 F.3d 712, 716 (CA5 2014). Leija had twice
called the police dispatcher threatening to shoot at officers
if they did not cease the pursuit. Ibid. Police officers were
deploying three sets of spike strips in order to stop Leija’s
flight. Ibid. The officers were trained to stop a car using
spike strips. This training included how to take a defen-
sive position to minimize the risk of danger from the tar-
get car. Ibid. Mullenix knew that spike strips were being
set up directly beneath the overpass where he was sta-
tioned. Id., at 723. There is no evidence below that any of
2                    MULLENIX v. LUNA

                   SOTOMAYOR, J., dissenting

the officers with whom Mullenix was in communication—
including Officer Troy Ducheneaux, whom Mullenix be-
lieved to be below the overpass—had expressed any con-
cern for their safety. Id., at 720.
   Mullenix had no training in shooting to disable a mov-
ing vehicle and had never seen the tactic done before. Id.,
at 716. He also lacked permission to take the shots: When
Mullenix relayed his plan to his superior officer, Robert
Byrd, Byrd responded “stand by” and “see if the spikes
work first.” Id., at 716–717. Three minutes after arriving
at the overpass, Mullenix fired six rounds at Leija’s car.
None hit the car’s engine block; at least four struck Leija
in the upper body, killing Leija. Id., at 717.
                              II
   When confronting a claim of qualified immunity, a court
asks two questions. First, the court considers whether the
officer in fact violated a constitutional right. Saucier v.
Katz, 533 U.S. 194, 201 (2001). Second, the court asks
whether the contours of the right were “sufficiently clear
that a reasonable official would [have understood] that
what he is doing violates that right.” Id., at 202 (quoting
Anderson v. Creighton, 483 U.S. 635, 640 (1987)). This
Court has rejected the idea that “an official action is pro-
tected by qualified immunity unless the very action in
question has previously been held unlawful.” Id., at 640.
Instead, the crux of the qualified immunity test is whether
officers have “fair notice” that they are acting unconstitu-
tionally. Hope v. Pelzer, 536 U.S. 730, 739 (2002).
   Respondents here allege that Mullenix violated the
Fourth Amendment’s prohibition on unreasonable seizures
by using deadly force to apprehend Leija. This Court’s
precedents clearly establish that the Fourth Amendment
is violated unless the “ ‘governmental interests’ ” in effec-
tuating a particular kind of seizure outweigh the “ ‘nature
and quality of the intrusion on the individual’s Fourth
                 Cite as: 577 U. S. ____ (2015)            3

                   SOTOMAYOR, J., dissenting

Amendment interests.’ ” Scott v. Harris, 550 U.S. 372,
383 (2007) (quoting United States v. Place, 462 U.S. 696,
703 (1983)). There must be a “governmental interes[t]”
not only in effectuating a seizure, but also in “how [the
seizure] is carried out.” Tennessee v. Garner, 471 U.S. 1, 8
(1985).
   Balancing a particular governmental interest in the use
of deadly force against the intrusion occasioned by the use
of that force is inherently a fact-specific inquiry, not sus-
ceptible to bright lines. But it is clearly established that
the government must have some interest in using deadly
force over other kinds of force.
   Here, then, the clearly established legal question—the
question a reasonable officer would have asked—is whether,
under all the circumstances as known to Mullenix, there
was a governmental interest in shooting at the car rather
than waiting for it to run over spike strips.
   The majority does not point to any such interest here. It
claims that Mullenix’s goal was not merely to stop the car,
but to stop the car “in a manner that avoided the risks” of
relying on spike strips. Ante, at 9. But there is no evi-
dence in the record that shooting at Leija’s engine block
would stop the car in such a manner.
   The majority first suggests that Mullenix did not wait
for the results of the spikes, as his superior advised, be-
cause of his concern for the officers manning the strips.
But Leija was going to come upon those officers whether or
not Mullenix’s shooting tactic was successful: Mullenix
took his shot when Leija was between 25 and 30 yards
away from the spike strip, traveling at 85 miles per hour.
Even if his shots hit Leija’s engine block, the car would not
have stopped instantly. Mullenix would have bought the
officers he was trying to protect—officers who had been
trained to take defensive positions—less than three-
quarters of a second over waiting for the spike strips. And
whatever threat Leija posed after his car was stopped
4                     MULLENIX v. LUNA

                    SOTOMAYOR, J., dissenting

existed whether the car was stopped by a shot to the en-
gine block or by the spike strips.
   Nor was there any evidence that shooting at the car was
more reliable than the spike strips. The majority notes
that spike strips are fallible. Ante, at 8–9. But Mullenix
had no information to suggest that shooting to disable a
car had a higher success rate, much less that doing so with
no training and at night was more likely to succeed.
Moreover, not only did officers have training in setting up
the spike strips, but they had also placed two backup
strips further north along the highway in case the first set
failed. A reasonable officer could not have thought that
shooting would stop the car with less danger or greater
certainty than waiting.
   The majority cites Long v. Slaton, 508 F.3d 576 (CA11
2007), for the proposition that Mullenix need not have
“first tried less lethal methods, such as spike strips.”
Ante, at 11. But in that case, there was a clear reason to
prefer deadly force over the alternatives. In Long, an
officer fired to stop a suspect from fleeing in a stolen police
cruiser. 508 F.3d, at 583. When the officer fired, there
were no alternative means of stopping the car in place.
The Eleventh Circuit held that the governmental interest
against waiting for a future deployment of spike strips
that may never materialize justified the use of deadly
force. Ibid.
   In this case, by contrast, neither petitioner nor the
majority can point to any possible marginal gain in shoot-
ing at the car over using the spike strips already in place.
It is clearly established that there must be some govern-
mental interest that necessitates deadly force, even if it is
not always clearly established what level of governmental
interest is sufficient.
   Under the circumstances known to him at the time,
Mullenix puts forth no plausible reason to choose shooting
at Leija’s engine block over waiting for the results of the
                     Cite as: 577 U. S. ____ (2015)                   5

                      SOTOMAYOR, J., dissenting

spike strips. I would thus hold that Mullenix violated
Leija’s clearly established right to be free of intrusion
absent some governmental interest.
                              III
   The majority largely evades this key legal question by
focusing primarily on the governmental interest in whether
the car should be stopped rather than the dispositive ques-
tion of how the car should be stopped. But even assum-
ing that Leija posed a “sufficient,” ante, at 8, or “imme-
diate,” ante, at 7, threat, Mullenix did not face a “choice
between two evils” of shooting at a suspect’s car or
letting him go. Scott, 550 U.S., at 384; see, e.g., Plumhoff
v. Rickard, 572 U. S. ___, ___ (2014) (slip op., at 3, 10);
Brosseau v. Haugen, 543 U.S. 194, 196–197 (2004). In-
stead, Mullenix chose to employ a potentially lethal tactic
(shooting at Leija’s engine block) in addition to a tactic
specifically designed to accomplish the same result (spike
strips).* By granting Mullenix qualified immunity, this
Court goes a step further than our previous cases and does
so without full briefing or argument.
   Thus framed, it is apparent that the majority’s exhorta-
tion that the right at stake not be defined at “a high level
of generality,” see ante, at 9, is a red herring. The major-
ity adduces various facts that the Fifth Circuit supposedly
ignored in its qualified immunity analysis, including that
——————
  * The majority describes the choice between spike strips and shooting
as the choice between “one dangerous alternative” and another, noting
that spike strips can pose a danger to drivers that encounter them.
Ante, at 8–9. But Mullenix could not have thought that awaiting the
spikes was anywhere near as dangerous as shooting immediately before
Leija hit the spikes. For one thing, Mullenix had no training in shoot-
ing to disable the vehicle and so no idea of the relative danger that
shooting posed to a driver. For another, Leija would be subjected to the
danger posed by the spike strips whether Mullenix shot or not. And, in
fact, that is what happened: Leija’s car hit the spike strips and then
rolled two and a half times.
6                    MULLENIX v. LUNA

                   SOTOMAYOR, J., dissenting

Leija was “a reportedly intoxicated fugitive, set on avoid-
ing capture through high-speed vehicular flight, who twice
during his flight had threatened to shoot police officers,
and who was moments away from encountering an officer
at Cemetery Road.” Ante, at 7. But not one of those facts
goes to the governmental interest in shooting over await-
ing the spike strips. The majority also claims that estab-
lished law does not make clear that “Mullenix’s reasons
were insufficient to justify” his choice of shooting over
following his superior’s orders to wait for the spikes. Ante,
at 9–10. But Mullenix seemed to have no reasons to prefer
shooting to following orders.
   Instead of dealing with the question whether Mullenix
could constitutionally fire on Leija’s car rather than wait-
ing for the spike strips, the majority dwells on the immi-
nence of the threat posed by Leija. The majority recharac-
terizes Mullenix’s decision to shoot at Leija’s engine block
as a split-second, heat-of-the-moment choice, made when
the suspect was “moments away.” Ante, at 7. Indeed,
reading the majority opinion, one would scarcely believe
that Mullenix arrived at the overpass several minutes
before he took his shot, or that the rural road where the
car chase occurred had few cars and no bystanders or
businesses. 773 F.3d, at 717, 720. The majority also
glosses over the facts that Mullenix had time to ask Byrd
for permission to fire upon Leija and that Byrd—
Mullenix’s superior officer—told Mullenix to “stand by.”
Id., at 717. There was no reason to believe that Byrd did
not have all the same information Mullenix did, including
the knowledge that an officer was stationed beneath the
overpass. Even after receiving Byrd’s response, Mullenix
spent minutes in shooting position discussing his next step
with a fellow officer, minutes during which he received no
information that would have made his plan more suitable
or his superior’s orders less so. Ibid.
   An appropriate reading of the record on summary judg-
                  Cite as: 577 U. S. ____ (2015)             7

                    SOTOMAYOR, J., dissenting

ment would thus render Mullenix’s choice even more
unreasonable. And asking the appropriate legal question
would leave the majority with no choice but to conclude
that Mullenix ignored the longstanding and well-settled
Fourth Amendment rule that there must be a governmen-
tal interest not just in seizing a suspect, but in the level of
force used to effectuate that seizure.
                          *    *      *
  When Mullenix confronted his superior officer after the
shooting, his first words were, “How’s that for proactive?”
Ibid. (Mullenix was apparently referencing an earlier
counseling session in which Byrd suggested that he was
not enterprising enough. Ibid.) The glib comment does
not impact our legal analysis; an officer’s actual intentions
are irrelevant to the Fourth Amendment’s “objectively
reasonable” inquiry. See Graham v. Connor, 490 U.S.
386, 397 (1989). But the comment seems to me revealing
of the culture this Court’s decision supports when it calls
it reasonable—or even reasonably reasonable—to use
deadly force for no discernible gain and over a supervisor’s
express order to “stand by.” By sanctioning a “shoot first,
think later” approach to policing, the Court renders the
protections of the Fourth Amendment hollow.
  For the reasons discussed, I would deny Mullenix’s
petition for a writ of certiorari. I thus respectfully dissent.